Matthew M. Levy, J.
Motion by plaintiff (in Supreme Court action) to remove certain actions to this court and for consolidation with the action pending here is granted. One of those *241actions is pending in the City Court and two in the Municipal Court. The plaintiff in those three suits is the defendant in the Supreme Court.
It is clear from the facts presented to me that all the actions result from transactions between the parties in the Supreme Court action and that common questions of fact and law exist in all of the actions. Lack of joinder of issue here is not, in the circumstances of these issues, fatal to joinder of trial (Gibbs v. Sokol, 216 App. Div. 260; Pansy v. Massola, 207 Misc. 908, 914). Nor does the mere imminence of trial in the Municipal Court overcome the clear prejudice to plaintiff arising from his inability to obtain full redress in that court, particularly where (as here) the instant equity action may be reasonably promptly reached for trial, and there has been no laches on the part of the moving party (cf. Dorney v. Wasmuski, 149 N. Y. S. 2d 688).
In the interests of justice as between the parties, as well as in the time-saving need for the avoidance of duplication in the administration of justice, the application is approved. There has not been shown any substantial prejudice to the opponent (Civ. Prac. Act, §§ 96, 97), while on the other hand injustice may result to the movant and unnecessary expense to the community were the actions not joined (Denton v. Koshfer, 201 Misc. 394).
Settle order in accordance with the principles of Vidal v. Sheffield Farms (208 Misc. 438).